Name: Council Directive 85/614/EEC of 20 December 1985 amending, on account of the accession of Spain and Portugal, Directive 85/384/EEC on the mutual recognition of diplomas, certificates and other evidence of formal qualifications in architecture, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services
 Type: Directive
 Subject Matter: Europe;  European construction;  employment;  culture and religion
 Date Published: 1985-12-31

 Avis juridique important|31985L0614Council Directive 85/614/EEC of 20 December 1985 amending, on account of the accession of Spain and Portugal, Directive 85/384/EEC on the mutual recognition of diplomas, certificates and other evidence of formal qualifications in architecture, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services Official Journal L 376 , 31/12/1985 P. 0001 - 0001 Spanish special edition: Chapter 06 Volume 3 P. 0055 Finnish special edition: Chapter 6 Volume 2 P. 0130 Portuguese special edition Chapter 06 Volume 3 P. 0055 Swedish special edition: Chapter 6 Volume 2 P. 0130 COUNCIL DIRECTIVE of 20 December 1985 amending, on account of the accession of Spain and Portugal, Directive 85/384/EEC on the mutual recognition of diplomas, certificates and other evidence of formal qualifications in architecture, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (85/614/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas in view of the accession of Spain and Portugal, it is necessary to make certain amendments to Directive 85/384/EEC (1) to ensure its equal application by the Kingdom of Spain and the Portuguese Republic and the other Member States, Whereas pursuant to Article 2 (3) of the Treaty of Accession of Spain and Portugal the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act of Accession, the measures entering into force subject to and on the date of entry into force of the said Treaty, HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal, Article 11 of Directive 85/384/EEC shall be amended by the addition of the following: '(j) in Spain- the official formal qualification of an architect (tÃ ­tulo oficial de arquitecto) awarded by the Ministry of Education and Science or by the universities, (k)in Portugal-the Diploma ''diploma do curso especial de arquitectura'' awarded by the Schools of Fine Arts of Lisbon and of Porto,-the Architects Diploma 'diploma de arquitecto' awarded by the Schools of Fine Arts of Lisbon and of Porto,-the Diploma ''diploma do curso de arquitectura'' awarded by the Higher Schools of Fine Arts of Lisbon and Porto,-the Diploma ''diploma de licenciatura em arquitectura'' awarded by the Higher School of Fine Arts of Lisbon,-the Diploma ''carta de curso de licenciatura em arquitectura'' awarded by the Technical University of Lisbon and the University of Porto.' Article 2 The Member States shall take the measures necessary to comply with this Directive within the time limit specified in Article 31 (1) of Directive 85/384/EEC. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 December 1986. For the Council The President R. KRIEPS (1) OJ No L 223, 21. 8. 1985, p. 15.